DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 10/16/2021.

Status of Claims


Claims 12 and 21 have been cancelled. 
Claims 1, 8, 13, and 17 have been amended. 
Claims 1-10 and 13-20 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/16/2021 has been entered.


Response to Arguments

Claim 1, 8, 13, and 17 objections are withdrawn in light of amendments.
The 35 U.S.C. 112(a) rejection is withdrawn in light of the cancellation of claim 12.
Applicant's arguments filed on 10/16/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims have been fully considered. The Applicant argues the following.
 	As per the 101 rejection, the Applicant argues that (1) the claims, as currently presented, are directed toward patent-eligible subject matter, (2) the claims are directed to a practical application, similar to Example 40 (3) the claims recite a combination of features which amounts to significantly more than an abstract idea, and (4) the final office action has not met the burden of a prima facie case of ineligibility (see pages 10-24).
As per argument (1), the Applicant further argues that the claims do not recite any mathematical concepts, a method of organizing human activity, or a mental process that can be performed by a pen and paper, rather, the claimed synergy of the claimed system is that of the operation of a machine, namely a computing device that is specifically configured to distribute a computational workload in a cloud environment. The Examiner respectfully disagrees. As stated in the 101 rejection, the claims are directed to the abstract idea of Mental Processes because, under the broadest reasonable interpretation, the claim limitations of “obtaining historical resource consumption data…, generate a trained prediction model…, actively monitor current resource consumption data…, operate the trained prediction model…, receive a computing workload request…, generate a handling of the computing workload request…, and distribute the workload request…,”, etc. can reasonably be performed by a human mentally with pen and The claims do not define a magnitude or vastness of the consumption data or functions that would exclude a human’s ability to perform these operations. Therefore, these limitations are considered abstract. As per the 2019 PEG, a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” recite mental processes and claims can recite a mental process even if they are claimed as being performed on a computer. Therefore, the Examiner maintains the position that the claims are directed to an abstract idea.  
As per argument (2), the Applicant argues that the trained prediction model 43 transforms the computing device into a particularly configured workload processing server 30 that is operative to distribute a computational workload 51 in a cloud environment in an efficient way. The Examiner respectfully disagrees. As per step 2A (prong 2), the Examiner is to evaluate integration into a practical application by identifying whether there are any additional elements recited in the claim beyond the judicial exceptions and evaluating those additional elements individually and in combination to determine whether they (i.e. additional elements) integrate the exception into a practical application. The trained prediction model is considered a judicial exception and is not an additional element. Therefore, the trained prediction model (i.e. judicial exception) cannot contribute to the additional elements identified in the claims include a computer, a plurality of data centers (DCs), a processor, a memory, and a computer readable medium. These additional elements are viewed as computing components/devices that are used to perform the abstract idea of generating prediction models with historical data and providing a handling (i.e. scheduling) of a workload request. As per MPEP 2106.05(f), limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application. Therefore, the claims are not directed to a practical application. Like Example 40, the Applicant claims recite limitations that are directed to a mental process. Unlike Example 40, the Applicant’s additional elements do not integrate the abstract idea into a practical application and/or contribute to a particular improvement. Example 40 includes an additional element of controlling/limiting the collection of additional Netflow protocol data based on comparing the initially collected data to a predefined threshold to identify an abnormal condition which avoids excess traffic volume on the network and hindrance of network performance (i.e. improvement). The abstract idea of comparing the initially collected data to a predefined threshold was used to identify an abnormal condition and to control and limit the collection of additional Netflow protocol data process thus improving network performance. The Applicant’s claims are missing a controlling/limiting feature of another process or component resulting from the analysis of current resource consumption data.  The limitations of “active monitoring”, “generate a handling”, “operate a trained prediction model”, and 
As per argument (3), the Examiner respectfully disagrees with the Applicant’s argument that the claims recite a combination of features which amounts to significantly more than an abstract idea. Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance directs the Examiner to determine whether the additional elements provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). As per MPEP 2106.07, additional elements may qualify as significantly more if it meaningfully limits the judicial exception, e.g., it improves another technology or technical field, improves the functioning of a computer itself, adds a specific limitation other than what is well-understood, routine, conventional activity in the field, or adds unconventional steps that confine the claim to a particular useful application. The additional elements recited in the claims include a computer, a plurality of data centers (DCs), a processor, a memory, and a computer readable medium. These additional elements are viewed as computing components/devices that are used to perform the abstract idea of generating prediction models with historical data and providing a handling (i.e. scheduling) of a workload request. As per MPEP 2106.05(f), applying an abstract idea on a computer does not integrate a judicial exception into a practical application or provide an inventive concept. Also, an inventive concept cannot be furnished by 
As per argument (4), the Examiner respectfully disagrees with the Applicant’s argument that the final office action has not met the burden of a prima facie case of ineligibility. The Examiner notes that the latest guidance of subject matter eligibility is the October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Therefore, any arguments directed to the Examiner following the USPTO Memorandum of May 19, 2016 is considered moot. The Examiner followed the October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) when analyzing the claims under 35 U.S.C. 101. Every step of the guidance was performed as identified on pages 7-11 of the Final Office Action including explaining why each claim was ineligible and identifying and analyzing the additional elements in the claim to determine eligibility.  The 2019 PEG states that in cases where claims recite multiple abstract ideas, the examiner should consider the limitations together to be an abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than a plurality of separate abstract ideas to be analyzed individually. Therefore, the Final Office Action met the burden of a prima facie case of ineligibility according to the October 2019 PEG. 

  	As per the 103 rejection, the Applicant argues that (1) the prior art of record does not disclose or suggest the claimed combination of (i) a first prediction model based upon the structured historical resource consumption data of historical computing workloads and (ii) a second prediction model based upon the 
As per argument (1), the Applicant argues that Nolan does not teach or suggest separate models, a first prediction model based on structured historical data and a second prediction model based on unstructured historical data. The Examiner finds the Applicant’s argument persuasive. Nolan teaches converting historic structured and unstructured data into behavior prediction models in paragraph [0072], however, Nolan does not explicitly teach a single or separate model exclusively for structured and unstructured data.  Therefore, the 35 U.S.C. 103 rejection is withdrawn.  Arguments (2) and (3) are now considered moot.
 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



Claims 1-10 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Cognitive Handling of Workload Requests”, is directed to an abstract idea, specifically Mental Processes and Mathematical Concepts, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to apply it and implement the abstract idea on a computer.
Step 1:  Claims 1-10 and 13-20 are directed to a statutory category, namely a process (claims 1-10), a machine (claims 13-16), and a manufacture (claims 17-20).
Step 2A (1): Independent claims 1, 13 and 17 are directed to an abstract idea of Mental Processes, based on the following claim limitations: “obtain historical resource consumption data of historical computing workloads of the plurality of DC; generate a trained prediction model based upon the historical resource consumption data; actively monitor current resource consumption data of current computing workloads of the plurality of DCs, operate the trained prediction model based upon the current resource consumption data to generate predicted future resource consumption data for future computing workloads of the plurality of DCs, receive a computing workload request, generate a handling of the computing workload request based upon the predicted future resource consumption data; distribute the workload request based upon the predicted future resource consumption data, wherein the historical resource consumption data comprises structured historical resource consumption data and unstructured historical resource consumption data; wherein a separate model is built for each workload resource consumption type; and wherein the trained prediction model comprises a first prediction model based upon the structured historical resource consumption data of historical computing workloads, a second prediction model based upon the unstructured historical resource consumption model of historical computing workloads, and a combined model configured to provide a final output based upon at least one of an aggregation of an output of each of the first and second models and a building of a model based upon the output of each of the first and second models.” Based on the broadness of the claims, the invention can encompass a human/user mentally or with pen and paper gathering data, generating a simple trained mathematical model based on historical data analysis (e.g. formula/algorithm generated, tested, and tweaked with known data), using the model to predict future resource consumption (e.g. regression analysis), generating a handling, and distribute a workload request. These limitations, under the broadest reasonable interpretation, fall within the “Mental Processes which includes observations, evaluations, judgments, and opinions. As per the October 2019 PEG, claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Dependent claims 2-10, 14-16, and 18-20 further define how the recommendations are generated, the components of the prediction model, and the data of the prediction model. Specifically, dependent claims 2, 6, 8, 9, 10, and 14 describes generating the handling of workload requests based on mathematical analysis and/or models (i.e. optimization) and dependent claims 3-5, 15-16, and 19-20 describe the 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 13 and 17 recite additional elements of a computer, a plurality of data centers (DCs), a processor, a memory, and a computer readable medium. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing components/device that are used to perform the abstract idea of generating prediction models with historical data and providing a handling of a workload request (i.e. scheduling). Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-10 and 13-20 do not integrate the abstract idea into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 13 and 17 recite 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624